DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 9 in the reply filed on 9/27/2021 is acknowledged.
Claims 10 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Komiyama et al. (“A Microfluidic Device Fully Integrated with Three pH Sensing Electrodes .
Regarding claim 1, Komiyama teaches an apparatus comprising: a dummy electrode as a conductive plug of a reference electrode structure, the conductive plug extending from within a microfluidic channel to within a reference fluid holding chamber that is in fluid isolation from the microfluidic channel (page 1, paragraph 4 to page 3, paragraph 5; figures 1 – 4).
Regarding claim 2, Komiyama teaches the apparatus of claim 1, further comprising: a reference electrode (RE) of the reference electrode structure that extends from within the reference fluid holding chamber to a first electrode contact (figure 2); and a sensing electrode  (working electrode, WE) that extends from within the microfluidic channel to a second electrode contact (page 1, paragraph 4 to page 3, paragraph 5; figures 1 – 4).
Regarding claim 8, Komiyama teaches the apparatus of claim 1, further comprising: an inlet channel in fluid communication with the reference fluid holding chamber; and an air vent (e.g., the top opening of the chamber) in fluid communication with the reference fluid holding chamber (figures  1 – 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. (“A Microfluidic Device Fully Integrated with Three pH Sensing Electrodes and Passive Mixer for Nanoparticle Synthesis”, IEEE Sensors, December 31, 2015; “Komiyama”) in view of  Zhang et al. (“Design, Preparation and Performance Study of On-Chip Flow-Through Amperometric Sensors with an Integrated Ag/AgCl Reference Electrode”, Micromachines, Vol. 9, March 7, 2018; “Zhang”).

Zhang teaches a microfluidic channel and the reference fluid holding chamber are defined within a PMMA polymer substrate, and wherein the reference electrode is a wire. Zhang discusses several advantages in the configuration such as increased stability and enhanced performance (page 2, paragraph 3 to page 7, paragraph 1). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein the microfluidic channel and the reference fluid holding chamber are defined within a polymer substrate, and wherein at least one of the reference electrode and the sensing electrode are wires. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Claims 4 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. (“A Microfluidic Device Fully Integrated with Three pH Sensing Electrodes and Passive Mixer for Nanoparticle Synthesis”, IEEE Sensors, December 31, 2015; “Komiyama”).
Regarding claim 4, Komiyama does not specifically teach wherein the conductive plug comprises at least one first member selected from the group consisting of tungsten, titanium nitride, and tungsten coated with tungsten oxide, wherein the reference electrode comprises at least one second member selected from the group consisting of titanium nitride, tungsten, 
However, these recited materials are well known in the art of electrode fabrication. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein the conductive plug comprises at least one first member selected from the group consisting of tungsten, titanium nitride, and tungsten coated with tungsten oxide, wherein the reference electrode comprises at least one second member selected from the group consisting of titanium nitride, tungsten, titanium nitride, and tungsten coated with tungsten oxide, and wherein the sensing electrode comprises at least one third member selected from a group consisting of titanium nitride, gold, and silver chloride.
Regarding claim 5, Komiyama does not specifically teach wherein a first surface area of a first portion of the conductive plug positioned within the reference fluid holding chamber is greater than a second surface area of a second portion of the conductive plug positioned within the microfluidic channel. However, varying the geometric proportions and dimensions of the various portions of the conductive plug in order to optimize the performance and the stability of the apparatus would have been obvious to a person of ordinary skill in the art. The change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein a first surface area of a first portion of the 
Regarding claim 6, Komiyama does not specifically teach wherein the conductive plug extends through a portion of a wall isolating the microfluidic channel from the reference fluid holding chamber, and wherein the portion of the wall has a thickness extending between the microfluidic channel and the reference fluid holding chamber that is greater than or equal to 10 micrometers and less than or equal to 500 micrometers. However, Komiyama does teach various dimensions for the components (part III. Fabrication; page 3). Varying the geometric proportions and dimensions of the various portions of the conductive plug in order to optimize the performance and the stability of the apparatus would have been obvious to a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the conductive plug extends through a portion of a wall isolating the microfluidic channel from the reference fluid holding chamber, and wherein the portion of the wall has a thickness extending between the microfluidic channel and the reference fluid holding chamber that is greater than or equal to 10 micrometers and less than or equal to 500 micrometers.
Regarding claim 7, Komiyama does not specifically teach the apparatus of claim 1, further comprising: a reference fluid reservoir in fluid communication with the reference fluid holding chamber. However, including a reference fluid reservoir with the reference fluid holding chamber to ensure a constant supply of reference fluid would have been obvious to a person of ordinary skill in the art to ensure apparatus operation. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a reference fluid reservoir in fluid communication with the reference fluid holding chamber.
Regarding claim 9, Komiyama does not specifically teach the apparatus of claim 1, further comprising wherein the inlet channel and the reference fluid holding chamber are lined with a hydrophobic layer. Komiyama teaches an inlet channel in fluid communication with the reference fluid holding chamber (figures 1 – 3). The incorporation of hydrophobic layers with related apparatus is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein the inlet channel and the reference fluid holding chamber are lined with a hydrophobic layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797